JON O. NEWMAN, Circuit Judge,
concurring:
I concur in Judge Altimari’s comprehensive opinion but write separately to illuminate the perplexing issue of whether a federal RICO prosecution may be based on a predicate act for which the defendant has been acquitted in state court. Were I not bound by the precedential force of United States v. Gambino, 920 F.2d 1108 (2d Cir.1990), holding that an offense of which the defendant has been acquitted in federal court may nonetheless serve as a RICO predicate act, I would dissent from the portion of the panel opinion permitting an offense of which the defendant has been acquitted in state court to serve as a RICO predicate act.
1. The statutory issue. Judge Altimari reckons with and rejects the statutory argument that conduct — in this case, murder — of which the defendant has been acquitted in state court is not “chargeable” and “punishable” under state law within the meaning of 18 U.S.C. § 1961(1)(A) (1988). As he points out, we have construed this aspect of the definition of predicate act to require only that the alleged act is within the generic conduct identified in section 1961(1)(A), and not that the particular act remains available for state prosecution. See United States v. Friedman, 854 F.2d 535, 565-66 (2d Cir.1988), cert. denied, 490 U.S. 1004, 109 S.Ct. 1637, 104 L.Ed.2d 153 (1989); United States v. Paone, 782 F.2d 386, 393-94 (2d Cir.), cert. denied, 479 U.S. 882, 107 S.Ct. 269, 93 L.Ed.2d 246 (1986). Moreover, as the Government contends, if conduct was not deemed “chargeable” because of a prior acquittal, it would be equally unavailable for use as a predicate act in the event of a prior conviction. Yet there is no room for doubt that Congress intended RICO to provide enhanced federal punishment for RICO offenses, notwithstanding that conduct constituting predicate acts had already resulted in punishment under state law.
With deference, however, I do not believe that satisfying the statutory term “chargeable” provides a complete answer to the question of whether Congress intended RICO to be a device for punishing a defendant for an offense of which he had been acquitted. The words of the statute do not focus on this problem at all. The statute does not say that conduct may qualify as a predicate act despite a prior acquittal, nor does it say that reliance on such conduct is prohibited. Of course, it is commonplace to apply statutes with terms of broad application to specific facts not identified in the statute for specific inclusion. But in some circumstances the application of a statute to facts literally within the coverage of its broad terms is so extraordinary that courts may properly construe the statute narrowly to avoid results not likely to have been foreseen or intended by Congress. See Church of the Holy Trinity v. United States, 143 U.S. 457, 459, 12 S.Ct. 511, 512, 36 L.Ed. 226 (1892). Doing so serves the valuable purpose in a representative democracy of obliging Congress to focus its attention on the desirability of the questionable result and extending the statute to the questionable result only if Congress expresses a preference for that result. Of course, it is arguable that democratic values of representative government are equally well served if courts apply the statute to achieve the questionable result and leave to Congress the opportunity to amend the statute to preclude the result in all future cases. That view, however, fails to appreciate the dynamics of the legislative process: it will often be politically impossible to amend a statute to undo a particular result even though that result would not have been authorized had it been expressly voted upon when the statute was initially enacted.
Of course, courts must exercise restraint in construing statutes narrowly to precip*1568itate explicit congressional consideration of questionable results. Otherwise, the normal process of enacting statutes of general application would be undermined by an extensive series of restrictive court interpretations, necessitating an equally extensive series of legislative responses. But to recognize the need for caution is not to abandon the inquiry. The issue currently before us is a prime candidate for the type of inquiry I have outlined. Inclusion of conduct for which a person has been acquitted as an element of a crime easily qualifies as an extraordinary result, one that courts should not lightly assume is within the scope of a statute in the absence of some indication by Congress that it wished to go this far. RICO was unquestionably intended to strengthen federal law enforcement, and applying it to secure enhanced penalties notwithstanding prior state convictions for conduct forming elements of the RICO offense fully accords with congressional intent. But there is not a hint in the legislative history that Congress thought that RICO would provide federal prosecutors a second chance to obtain a conviction based on conduct for which a defendant had previously been acquitted.
If the issue were open in this Circuit, I would construe RICO to preclude conduct resulting in an acquittal from use as a predicate act. However, the decision in United States v. Gambino, supra, forecloses such a construction. Gambino permitted drug conspiracies of which the defendants had been acquitted to serve as predicate acts for RICO offenses, subject only to the double jeopardy limitation that the RICO offense continue beyond the prior conspiracy. 920 F.2d at 1113.
Though Gambino involved a prior federal acquittal, I can see no principled basis for distinguishing, as a matter of statutory construction, between prior federal and pri- or state acquittals. Though I would not have applied RICO to any prior acquittals in the absence of some legislative indication that such an extraordinary result was intended, I am compelled by the law of this Circuit to accept the panel’s construction of the statute.
2. The constitutional issue. Judge Altimari rejects the constitutional challenge to using as a RICO predicate act conduct resulting in a state court acquittal on the basis of the well-recognized dual sovereignty principle of double jeopardy jurisprudence. See Heath v. Alabama, 474 U.S. 82, 106 S.Ct. 433, 88 L.Ed.2d 387 (1985); Abbate v. United States, 359 U.S. 187, 79 S.Ct. 666, 3 L.Ed.2d 729 (1959); Bartkus v. Illinois, 359 U.S. 121, 79 S.Ct. 676, 3 L.Ed.2d 684 (1959). Though I share the doubts others have expressed about the soundness of this doctrine, see, e.g., United States v. Frumento, 563 F.2d 1083, 1092-96 (3d Cir.1977) (Aldisert, J., dissenting), cert. denied, 434 U.S. 1072, 98 S.Ct. 1256, 55 L.Ed.2d 775 (1978), at least in the fullness of its current scope, I agree with Judge Altimari that the doctrine requires rejection of the double jeopardy challenge in this case.
It has been forcefully argued that the dual sovereignty principle ought not to apply to use of prior state acquittals as RICO predicate acts, see United States v. Louie, 625 F.Supp. 1327, 1336-37 (S.D.N.Y.1985), appeal dismissed, 787 F.2d 65 (2d Cir.1986); see also United States v. Frumento, 563 F.2d at 1097-98 (Aldisert, J., dissenting). But if the principle is to be refined, that task belongs to the Supreme Court. I accept the view that prevailing double jeopardy doctrine defeats appellant’s constitutional challenge. See United States v. Pungitore, 910 F.2d 1084, 1105-06 (3d Cir.1990), cert. denied, — U.S. -, 111 S.Ct. 2009, 114 L.Ed.2d 98 (1991); United States v. Malatesta, 583 F.2d 748, 757 (5th Cir.1978), aff'd in pertinent part in banc, 590 F.2d 1379 (5th Cir.), cert. denied, 440 U.S. 962, 99 S.Ct. 1508, 59 L.Ed.2d 777 (1979).
For these reasons, I concur in the opinion of the Court.